Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Enomoto  (US 2017/0083757 A1).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Enomoto’s lifelog recording system as discussed herein above for the advantage of recording the emotion information associated with outside information for each user and transmitting the information to the user at a server for processing.
Claims 2 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Enomoto (US 2017/0083757 A1) and in view of Slomkowski (US 2017/0068994 A).

Slomkowski discloses system and method for personalized preference optimization.  Slomkowski teaches that the biometric data of an individual is used to determine at least one emotion, mood, physical state, or mental state of the individual (see abstract).  For example, as shown in figure 3, and further illustrated in paragraph 0034, if the biometric data (302) indicates that the individual is smiling, then it may be determined that the individual is experiencing the emotion (304) of happiness. The biometric data and the emotional states are stored in the memory device (204).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Enomoto’s lifelog recording system as discussed herein above by substituting the teachings as taught by Slomkowski for specifically providing a specific user with appropriate instructions, warning or specific actions needed.
Regarding claim 3, as discussed herein above, Enomoto discloses the claimed limitations.  Enomoto merely does not teach or even suggest that the server includes “a processor that is configured to receive the emotion information through the communication device from the terminal device of the user, and transmit the generated 
Slomkowski discloses system/method for personalized preference optimization, in which the Web host (102) is configured to transmit and receive to and from a network device (106), which is operated by an individual, wherein the Web host (102) receives biometric data from the biometric sensor (108) (Figure 1; paragraph 0031).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Enomoto’s lifelog recording system as discussed herein above by substituting the teachings as taught by Slomkowski for providing related data or action to another user or services regarding the biometric data received from an individual.
Examiner’s Comment regarding relevant reference cited in PTO-892
The US patent No. US 7,719,431 B2 (Bolurchi reference) is directed to systems, methods, and computer products for drowsy driver detection and response. The systems includes means for detecting a drowsy driver condition of a vehicle. The system determines that a vehicle has engaged in a lane violation, determining a severity of lane violation, determining a drowsy driver condition of the vehicle and responding to the drowsy driver condition. The vehicle includes an onboard warning system for initiating a series of signals to warn the operator of the vehicle of dangerous conditions such as a drowsy condition.
The US patent No. US 6,243,015 B1 (Yeo reference) is directed to another system and method for detecting a driver's drowsiness.  The system is configured to detect an average width of a driver's eye from a driver’s face image, .  
Response to Arguments
Applicant's amendment and arguments filed 08/26/2021have been fully considered but they are not persuasive. 
The current amendment shows that the applicant does not intend to have the limitations recited in the claims interpreted under 35 U.S.C. 112(f).  The current amendment overcomes the previous 35 U.S.C. 112(a), and (b) rejection.  The previous 35 U.S.C. 112(a), and (b) rejections have been withdrawn.
However, the current claims 1-3 are still rejected under 35 U.S.C. 103(a) as not being patentable over Enomoto for at least the following reasons:
Enomoto discloses and suggests each and every limitations as recited by the claims.  As disclosed in Enomoto, the lifelog recording system includes the biometric sensor (143) for detecting biometric signals, such as heart rates, pulses, and blood pressure, wherein the biometric signals are delivered to the emotion level estimating section (120) for estimating the driver’s emotion level; the lifelog recording system includes the infrared camera (141) for obtaining feature quantities of the facial expression of the driver, wherein the feature quantities of facial expression are also delivered to the emotion level estimating section (120) for computing the driver’s emotion level.  Thus, Enomoto suggests using the emotion level estimating section (120) as a processing unit that is configured to receive the biometric signals, which are 
Applicants argued that “Enomoto does not disclose the lifelog recording system generating information as the evaluation value based on outside of the driver when a predetermined emotion kind is detected, and consequently also does not disclose the lifelog recording system as configured to detect an emotion level for an emotion kind and then generate the browsing information when the emotion level changes and exceeds a predetermined range.” In response to the applicants’ arguments, the examiner has found the emotion level integrating section (124) of the lifelog recording system computes an evaluation value by adding up the probabilities computed by the emotion level computing sections (121-123), wherein the probability computed by the emotion level computing section (121) is based on the outside information of the driver (e.g, facial expression of the driver), and wherein the probability computed by the emotion level computing section (123) based on the emotion kind of the driver (e.g, heart rates, pulses, etc.)  Each of the emotion level computing sections (121-123) computes the probability of the type of emotion computed for each type of data, and estimates the type and level of the driver’s emotion, wherein the emotion level is hierarchized in five grades from level 1 to level 5.  The emotion level integrating section (124) evaluates the evaluation value computed to estimate the driver’s emotion level.  The emotion level integrating section (124) estimates the one with highest evaluation value (e.g, “anger”) among the driver’s emotion level (e.g, “delight,” “anger, “sorrow,” and “pleasure.”)  According to this, Enomoto is quite suggesting generating the highest 
For at least the reasons set forth above, claims 1-3 are still rejected under 35 U.S.C. 103(a) as not being patentable over Enomoto.
				Conclusions
		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN C TO/Primary Examiner, Art Unit 3667